                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
_______________________________________

KENNETH BRICE and                      :
CHRISTINE BRICE,                       :
                 Plaintiffs,           :
                                       :                     No. 5:15-cv-4020
            v.                         :
                                       :
JOHN HOFFERT, THOMAS L. KLONIS,        :
HOFFERT & KLONIS, P.C., and            :
KIM BAUER,                             :
                  Defendants.          :
_______________________________________

                                    OPINION
            Defendant Kim Bauer’s Motion for Sanctions, ECF No. 126 – Denied


Joseph F. Leeson, Jr.                                                           August 7, 2019
United States District Judge


I.     BACKGROUND

       This case arose from a dispute over family-owned businesses and real estate that had

been transferred from Mom and Dad (plaintiffs) to their adult Daughter (defendant). Mom and

Dad alleged Daughter “stole” the properties with the help of the family lawyers through a real

estate deed and stock certificates that contained forged or fraudulently obtained signatures.

Daughter responded that the businesses and real estate were gifted to her from Mom and Dad.

There was extensive litigation on the claims, which ended in this Court on September 13, 2016,

when summary judgment was granted in favor of Mom and Dad on the sole federal count

alleging a violation of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18

U.S.C. §§ 1961. The Court declined to exercise supplemental jurisdiction over the remaining

state law claims and denied all pending motions.



                                                 1
                                              080719
       Litigation of the state law claims then proceeded through the state courts. Because this

Court had had an obligation to decide Daughter’s pending Motion for Sanctions on the merits,

however, the matter was returned from the Third Circuit Court of Appeals for a decision on the

merits of the sanctions motion. See ECF Nos. 223, 225. A decision on the Motion for Sanctions

was stayed pending final resolution of the state court proceedings. 1 See Order dated July 14,

2017, ECF No. 247 (explaining the reasons for the stay (citing Fed. R. Civ. P. 11 advisory

committee’s note to 1993 amendment (providing that “the court may defer its ruling . . . until

final resolution of the case . . .”); Fiala v. B&B Enters., 738 F.3d 847 (7th Cir. 2013) (Posner, J.)

(holding that “what the district judge should have done, given his uncertainty about the merits of

the motion [for sanctions] and his belief that the state court litigation might cast light on those

merits, was to stay action on the motion pending findings in the state case that might undermine

or bolster it”)). After a jury trial and post-trial motions, the state court proceedings concluded.

A hearing was thereafter scheduled in this Court on the Motion for Sanctions.

       In the Motion for Sanctions, 2 Daughter asserts that Mom and Dad, as well as the

attorneys who represented her parents in this action (Clifford B. Cohn, Esquire and Alan L.

Frank, Esquire) should be held jointly liable to her for the attorney’s fees, expenses, and costs

she incurred in this litigation. 3 Daughter contends that this action was premised on the assertion

that she, along with Attorney Defendants John Hoffert, Thomas Klonis, and Hoffert & Klonis,

PC, colluded to forge her parents’ signatures on a property deed and on stock certificates, but


1
        The Motion for Sanctions is based on filings in federal court, not state court.
2
        The following is only a summary of the arguments and is by no means comprehensive.
3
        The original Complaint, signed by Attorney Cohn only, was filed on July 21, 2015. A
few weeks later, before service was complete, an Amended Complaint, also signed by Attorney
Cohn only, was filed. On February 4, 2016, Daughter filed a motion seeking to disqualify
Attorney Cohn. Thereafter, also on February 4, 2016, Attorney Frank entered his appearance on
behalf of Mom and Dad. Attorney Cohn did not file any documents after that date on behalf of
Mom and Dad. He was disqualified as counsel on July 25, 2016.
                                                2
                                            080719
that the “forgery claims are complete fallacies.” 4 Daughter asserts that none of the twelve third-

party witnesses deposed testified that the signatures were forged; rather, a number of people

testified that they witnessed Mom and Dad sign the deed. Daughter further contends her parents’

statements are inconclusive or contradictory, in themselves and to other evidence, that the gift

tax returns defeat her parents’ claims, and that her parents’ own handwriting experts would not

opine that the signatures were forged. 5

       Mom and Dad 6 respond that the Motion for Sanctions is based entirely on the forgery

claims. They argue that the claims are not dependent on an actual forgery, but may by proven by

evidence that the signatures were obtained under false or fraudulent pretenses. Mom and Dad

assert that there is evidence to support these claims, including emails indicating their intent to

“consider” gifting sent months after the transfers to Daughter were allegedly complete.

Additionally, they sought leave to amend the challenged paragraphs within twenty-one days of

service of the sanctions motion. See Fed. R. Civ. P. 11(c)(2) (stating that a motion for sanctions

must be served, “but it must not be filed or be presented to the court if the challenged paper,

claim, defense, contention, or denial is withdrawn or appropriately corrected within 21 days after

service or within another time the court sets”).




4
        There was no separate count brought for forgery; rather, the state law claims pled fraud,
conspiracy, breach, etc. The theory underlying the claims was that Mom and Dad’s signatures
on the deed and stock certificates were “either forged . . . or . . . obtained under false pretenses.”
See, e.g. Am. Compl. ¶ 50, ECF No. 2. The reference to “forgery claims” herein therefore refers
to allegations that the signatures of Mom and Dad were forged.
5
        Daughter makes this assumption based on the statements of counsel for Mom and Dad
that they had hired a handwriting expert, and because an expert report was never produced it
must have been negative to Mom and Dad. Attorney Frank testified, however, that he decided
not to hire a handwriting expert but instead hired a polygrapher. Regardless, Daughter did
produce an expert report indicating that Mom and Dad signed the deed and stock certificates.
6
        The closing arguments on behalf of Mom and Dad were presented by Attorney Frank and
therefore also apply to the request for sanctions against him, which is discussed below.
                                                  3
                                               080719
       Next, Daughter argues that Attorney Cohn failed to conduct a proper investigation to

verify any alleged facts before filing the Complaint. Finally, Daughter, citing a letter Attorney

Frank sent after entering his appearance that requested a continuance so he could “become

acclimated with the case,” asserts that Attorney Frank failed to conduct a proper investigation

before entering the case. Attorney Cohn and Attorney Frank respond that the allegations of an

insufficient investigation before filing and/or entering the case are untrue, as each met with Mom

and Dad and reviewed estate planning documents, which supported Mom and Dad’s statements,

before filing and/or entering the case.

       Since Daughter’s Motion for Sanctions was filed on July 15, 2016, Daughter, Mom and

Dad, Attorney Cohn, and Attorney Frank electronically submitted hundreds of pages of argument

and of exhibits pertaining to the Motion. See, e.g. ECF Nos. 126, 129, 149, 153, 165, 173, 232,

234-246. They also sent the Court dozens of emails, containing hundreds of pages of

supplemental arguments. The Court has had numerous telephone conferences with the parties,

and a hearing, although not required, 7 was held on the Motion for Sanctions. Additionally, even

before the sanctions motion was filed, this Court was heavily involved in the instant litigation:

deciding motions, holding conferences, and resolving disputes. Consequently, the Court is

intimately familiar with the alleged facts, the disputed issues, and the respective arguments of all

parties. Because the Court writes primarily for the parties, and given the extensive history of this

case, only the facts necessary for a decision are discussed herein.

       For the reasons set forth below, the Motion for Sanctions is denied. No fees or costs are

awarded to any party regarding litigation of the sanctions motion.


7
       There is no right to a hearing on a motion for sanctions. See Angelico v. Lehigh Valley
Hosp., Inc., 184 F.3d 268, 279 (3d Cir. 1999); Olivarius v. Stanley J. Sarnoff Endowment for
Cardiovascular Sci., Inc., 858 A.2d 457, 469 (D.C. 2004) (“Evidentiary hearings on Rule 11
motions are by no means favored.”).
                                                4
                                             080719
II.    STANDARD OF REVIEW

       Rule 11 of the Federal Rules of Civil Procedure provides that the court may sanction an

attorney or party for presenting to the court “a pleading, written motion, or other paper—

whether by signing, filing, submitting, or later advocating it—” for an improper purpose,

asserting frivolous arguments, 8 or alleging facts that lack evidentiary support. See Fed. R. Civ.

P. 11(b)-(c). “The legal standard to be applied when evaluating conduct allegedly violative of

Rule 11 is reasonableness under the circumstances, Business Guides, Inc. v. Chromatic

Communications Enterprises, Inc., 498 U.S. 533 [] (1991), with reasonableness defined as an

‘objective knowledge or belief at the time of the filing of a challenged paper’ that the claim was

well-grounded in law and fact.’ Jones v. Pittsburgh National Corp., 899 F.2d [1350, 1359 (3d

Cir. 1990)].” Ford Motor Co. v. Summit Motor Prods., 930 F.2d 277, 289 (3d Cir. 1991). “The

wisdom of hindsight should be avoided; the attorney’s conduct must be judged by what was

reasonable to believe at the time the pleading, motion, or other paper was submitted.” Mary Ann

Pensiero v. Lingle, 847 F.2d 90, 94 (3d Cir. 1988) (internal quotations omitted). Any doubt as to

the filer’s reasonable belief or inquiry should be resolved in favor of the party charged with the

violation.” Sanders v. Hale Fire Pump Co., C.A. No. 87-2468, 1988 U.S. Dist. LEXIS 5239, at

*2-3 (E.D. Pa. June 1, 1988). “Sanctions are to be applied only ‘in the ‘exceptional

circumstance’ where a claim or motion is patently unmeritorious or frivolous.’” Ario v.

Underwriting Members of Syndicate 53, 618 F.3d 277, 297 (3d Cir. 2010) (quoting Doering v.

Union Cnty. Bd. of Chosen Freeholders, 857 F.2d 191, 194 (3d Cir. 1988)).




8
      But see Fed. R. Civ. P. 11(c)(5)(A) (providing that monetary sanctions may not be
imposed upon a represented party for presenting frivolous arguments).
                                               5
                                            080719
III.   ANALYSIS

       A.      Daughter’s request for sanctions against Mom and Dad is denied.

       Unfortunately, the courts are not unfamiliar with the type of family dispute seen in this

case. In Falah, the district court denied a motion for sanctions against the plaintiff and the

plaintiff’s attorney for their alleged failure to conduct a reasonable inquiry before filing suit. See

Falah v. Statt Corp., No. 08-1269 (JBS), 2008 U.S. Dist. LEXIS 104738 (D.N.J. Dec. 16, 2008).

The complaint alleged that the defendant-sisters 9 refused to comply with their mother’s directive

to transfer 20% interest in the family company to their other sister, the plaintiff; and, instead, the

defendant-sisters kept their mother’s interest for themselves. The defendant-sisters argued that

sanctions were warranted because the plaintiff-sister’s claims of an inter vivos gift from their

mother lacked factual support. Although the plaintiff-sister was unable to prove an inter vivos

gift, the court concluded that the conduct of the plaintiff-sister and of counsel “was not so

abusive as to require sanctions.” Id. at *4. The court “recognize[d] the acrimonious and litigious

family history behind [the] action,” but found “insufficient evidence that th[e] complaint was

brought to harass Defendants.” Id.

       Similarly here, Mom and Dad did not improperly initiate litigation with the intent to

harass their Daughter. Rather, this action evolved from an unresolvable family matter. There are

facts that support Mom and Dad’s theory of the case, including the late filing of the deed, Dad’s

testimony, deemed truthful during a polygraph examination, that he did not intent to transfer any

of his properties, businesses, or stock certificates to Daughter, memoranda memorializing Dad’s

intent regarding estate planning, and emails Dad sent months after the alleged transfer to

Daughter in which he stated that was ready to start gifting, as well as the circumstances that



9
       Also named as a defendant was the family company.
                                              6
                                           080719
provided Daughter with intimate knowledge of the businesses and properties and with access to

records, deeds, stock certificates, and documents requiring the signatures of her parents.

Because Mom and Dad reasonably believed the instant litigation was well-grounded, see

Sanders, 1988 U.S. Dist. LEXIS 5239, at *2-3 (holding that “[a]ny doubt as to the filer’s

reasonable belief or inquiry should be resolved in favor of the party charged with the violation”),

their conduct did not violate Rule 11. See Simmerman v. Corino, 27 F.3d 58, 62 (3d Cir. 1994)

(holding that because “Rule 11 targets abuse” only “abusive litigation or misuse of the court’s

process” warrants the imposition of sanctions (quoting Teamsters Local Union No. 430 v.

Cement Express, Inc., 841 F.2d 66, 68 (3d Cir. 1988))). Thus, the initiation and continuation of

the above-captioned case was neither abusive nor done with the intent to harass.

       Furthermore, unlike the complaint in Falah, which could not even make it beyond

discovery, Mom and Dad’s claims proceeded to a jury trial in state court. Because the jury

determined that (1) the transfers were “done freely and voluntarily with knowledge of the

consequences and free from undue influence or deception” and (2) there was no fraud in the deed

transfer, but also (3) held Daughter liable for breach of contract and for unjust enrichment, see

Verdict Slip, Ex. 64, ECF No. 265-1, all parties suggest that the jury verdict supports their

arguments. Regardless of who’s position is supported by the verdict, the fact that the claims

proceeded to trial shows that they were not “patently unmeritorious or frivolous” 10 See Perry v.

Ethan Allen, Inc., 115 F.3d 143, 154 (2d Cir. 1997) (finding that the district court did not abuse

its discretion in denying the motion for sanctions and highlighting the district court’s statements

that (1) although the defendant prevailed at trial, it is clear the plaintiff’s complaint was not



10
       See Ario, 618 F.3d at 297 (“Sanctions are to be applied only in the ‘exceptional
circumstance’ where a claim or motion is patently unmeritorious or frivolous.” (internal
quotations omitted)).
                                               7
                                            080719
frivolous in that the jury did find [Perry] had been subjected to harassment, (2) the plaintiff is a

troubled and somewhat confused individual, and (3) the record displayed tenacious advocacy by

attorneys on both sides, but no clear evidence of bad-faith conduct meriting sanctions); Gimbel v.

Feldman, CV-93-4761 (CPS), 1995 U.S. Dist. LEXIS 21429, at *13 (E.D.N.Y. Aug. 8, 1995)

(denying the defendant-sister’s motion for sanctions because the complaint, which sought to

recover assets once held by the mother of the plaintiff-brother and defendant-sister that were

allegedly transferred as a result of fraud and undue influence, because “the complaint passes

muster under Rule 8 and Rule 12”). This case therefore does not present the type of “exceptional

circumstance” wherein sanctions should be granted.

       The Motion for Sanctions as to Mom and Dad is denied.

       B.      Sanctions against Attorney Cohn and Attorney Frank are denied.

       In addition to the reasons set forth above for denying the request for sanctions against

Mom and Dad, the Motion for Sanctions against Attorney Cohn and Attorney Frank is also

denied because counsel’s inquiries were reasonable. See Falah, 2008 U.S. Dist. LEXIS 104738

(denying the defendant’s motion for sanctions against the plaintiff’s attorney for allegedly failing

to conduct a reasonable inquiry before filing).

       Rule 11 “provides that an attorney who fails to either 1) read the pleading; 2) make a

reasonable inquiry into the factual and legal legitimacy of the pleading; or 3) file the pleading

only for a proper purpose, shall be sanctioned.” Simmerman, 27 F.3d at 62. “In gauging the

reasonableness of an attorney’s pre-filing inquiry, the Advisory Committee Notes to Rule 11

suggest consideration of four factors: the amount of time available to the signer for conducting

the factual and legal investigation; the necessity for reliance on a client for the underlying factual

information; the plausibility of the legal position advocated; and whether the case was referred to

the signer by another member of the Bar.” Mary Ann Pensiero, 847 F.2d at 95 (considering,
                                                  8
                                               080719
also, a fifth factor imposed by the Fifth Circuit: “the complexity of the legal and factual issues

implicated”). “Rule 11 sanctions must be based on [counsel’s] objective knowledge or belief at

the time of the filing of a challenged paper.” Jones, 899 F.2d at 1359; Mary Ann Pensiero, 847

F.2d at 95 (“We further stressed that proper Rule 11 analysis should focus on the circumstances

that existed at the time counsel filed the challenged paper. Imposing a continuing duty on

counsel to amend or correct a filing based on after-acquired knowledge is inconsistent with the

Rule.”).

       1.      Attorney Cohn 11

       In 2014, Attorney Cohn represented Mom and Dad, along with Daughter, in a legal issue

involving an easement on one of the family properties. He was therefore familiar with the

parties’ business relationships before consulting with Mom and Dad about the instant action.

Nevertheless, before filing suit, Attorney Cohn had numerous meetings with Mom and Dad to

discuss their allegations, reviewed the gift tax returns, spoke with Timothy Kershner 12 (Mom and

Dad’s accountant), and met with the Attorney Defendants. Although Daughter faults Attorney

Cohn for not also speaking with her and for not obtaining other documents and evidence,

counsel’s investigation needs only be reasonable, not exhaustive. Furthermore, Rule 11 allows

counsel to present arguments formed after a reasonable inquiry that “will likely have evidentiary

support after a reasonable opportunity for further investigation or discovery.” See Fed. R. Civ. P.

11(b)(3). Because the issues here are essentially a “he-said, she-said” dispute, Attorney Cohn

had to rely heavily on what Mom and Dad told him. Given the plausibility of the claims based


11
         Attorney Cohn testified at the sanctions hearing regarding his pre-filing investigation and
also submitted an affidavit discussing his efforts, see Pl. Hrg Ex. 47.
12
         Daughter challenged Attorney Cohn’s testimony that he met with Mr. Kershner before
filing the complaint because it was not mentioned in Attorney Cohn’s affidavit. Attorney Cohn
explained that he had forgotten. Regardless of whether or not Attorney Cohn met with Mr.
Kershner, the pre-filing investigation was reasonable.
                                                  9
                                               080719
on Mom and Dad’s version, as discussed above, it was reasonable for Attorney Cohn to rely on

them for the factual allegations. See Mary Ann Pensiero, 847 F.2d at 95; Pannecouk v. Yancey,

No. 85-5067, 1988 U.S. Dist. LEXIS 18223, at *5-7 (E.D. Mich. Mar. 7, 1988) (denying the

motion for sanctions against the plaintiff’s counsel, who filed a complaint against the plaintiff’s

accountant for allegedly preparing a financial statement and income tax returns based on false

information, because the only sources of information were the plaintiff, whom counsel

interviewed, and the documents in the plaintiff’s possession). Also, Attorney Cohn testified that

he was “shocked” Daughter had changed accountants three times in three years and that this

factored into his decision to file the complaint, as did the “suspicious” timing of the deed. For all

these reasons, Attorney Cohn satisfied his obligation to “‘Stop, Think, Investigate and Research’

before filing papers either to initiate a suit or to conduct the litigation.” See Gaiardo v. Ethyl

Corp., 835 F.2d 479, 482 (3d Cir. 1987) (analogizing the obligation Rule 11 places on counsel

“to the railroad crossing sign, ‘Stop, Look and Listen’”). Next, because Attorney Cohn prepared

the pleadings, he obviously read the papers before they were filed. See Simmerman, 27 F.3d at

62 (setting forth the circumstances under which an attorney may be sanctioned). Finally,

Attorney Cohn’s efforts at trying to resolve the matter during his discussions with the Attorney

Defendants before filing, 13 as well as the fact that Mom and Dad’s claims were reasonably


13
        Daughter alleges that Attorney Cohn tried to pressure one of the Attorney Defendants
into advising Daughter to return the properties after being told to have no contact with her.
Because this conduct, if true, was performed before the instant action was filed, Rule 11 does not
govern the behavior. To the extent that Daughter makes this allegation to suggest that Attorney
Cohn initiated this action for an improper purpose, the argument is self-defeating because the
point of pressuring one of the Attorney Defendants into advising Daughter to return the
properties, as Daughter claims, would be to get the property, which was allegedly “stolen,” back
to Mom and Dad such that litigation would not be necessary. This evidence does not show that
Attorney Cohn filed the complaint for an improper purpose, or that the instant action “constituted
abusive litigation or misuse of the court’s process.” See Teamsters Local Union No. 430, 841
F.2d at 68 (“Rule 11 sanctions are appropriate regarding the initiation of a lawsuit only if the
filing of the complaint constituted abusive litigation or misuse of the court’s process.”).
                                                  10
                                               080719
believed to be well-grounded and could not be settled without court intervention, show that he

did not bring the instant action for an improper purpose. See id. The request for sanctions

against Attorney Cohn is therefore denied.

       2.      Attorney Frank 14

       Before entering his appearance, Attorney Frank read the Amended Complaint and the

exhibits attached thereto. Attorney Frank had a lengthy in-person meeting with Dad and

Attorney Cohn, during which he thoroughly interviewed them about Dad’s claim that he did not

intend to transfer the properties and stock to Daughter. Attorney Frank also met with Michael

DePaul, Mom and Dad’s then-current accountant that filed the amended gift tax return in 2016

and who had also served as their accountant from 2008 to 2012. Attorney Frank received and

reviewed additional documentation, including the handwritten agreement between Dad and

Daughter outlining their business relationship and a 2011 memorandum regarding Dad’s estate

planning. Attorney Frank then entered his appearance in this case on behalf of Mom and Dad.

       This pre-filing investigation was sufficient for Attorney Frank to meet his obligations

under Rule 11. As discussed above regarding Attorney Cohn, Attorney Frank had to rely heavily

on the facts relayed to him by Mom and Dad because of the nature of the dispute (“he-said, she-

said”). 15 Regardless, Attorney Frank believed that the documentary evidence “corroborated

Plaintiffs’ allegations.” See Frank Aff. ¶ 7. For the reasons previously explained, the legal

claims were plausible. Also, in gauging the reasonableness of Attorney Frank’s investigation,

the Court has considered that the case was referred to Attorney Frank from Attorney Cohn and



14
        Attorney Frank testified at the sanctions hearing regarding his investigation before
entering his appearance in this case and also submitted an affidavit discussing his efforts, see Pl.
Hrg Ex. 46.
15
        At the time Attorney Frank entered his appearance, the parties were less than one month
into the discovery period.
                                                 11
                                               080719
that Attorney Frank entered his appearance less than two hours after Daughter moved to

disqualify Attorney Cohn. Attorney Frank’s inquiry prior to entering his appearance was

reasonable. His subsequent filings and the continuation of this lawsuit were also proper.

Although there was evidence produced in discovery, such as the handwriting expert of Daughter

and depositions suggesting that the documents were not forged and that Mom and Dad intended

to transfer the deed and stock certificate, there was also evidence supporting Mom and Dad’s

allegations and claims. Once again, this case arose from a hostile family dispute with hotly

contested factual issues that could not be resolved without court intervention. It does not present

the type of exceptional circumstances in which sanctions are appropriate. The request for

sanctions against Attorney Frank is denied. 16

       C.      The request for fees and costs against Daughter is denied.

       The request 17 for fees and costs against Daughter’s counsel under 28 U.S.C. § 1927 is

denied. 18 Fees and costs under § 1927 are only available against an attorney (not a represented


16
        Mom and Dad and Attorney Frank also argue that the Motion for Sanctions should be
denied because they satisfied the safe-harbor provision of Rule 11. See Fed. R. Civ. P. 11(c)(2)
(providing that a motion for sanctions may not be presented to the court “if the challenged paper,
claim, defense, contention, or denial is withdrawn or appropriately corrected within 21 days after
service”). The Court notes that although Mom and Dad and Attorney Frank timely offered to
amend the allegations challenged by Daughter in the Motion for Sanctions, the offer was not to
simply withdraw the challenged contentions. Rather, they sought to add facts, which all
Defendants argued presented new theories of liability after summary judgment motions were
filed. See ECF Nos. 151, 154. However, because the Motion for Sanctions is denied on its
merits, there is no need to address whether this proposed amendment was an “appropriate
correction.”
17
        See Closing Argument of Parents and of Attorney Frank dated November 7, 2018, ECF
No. 269 (stating that Plaintiffs and Attorney Frank should be awarded their costs, fees, and
expenses in opposing the Motion for Sanctions because Bauer “deliberately misstated Plaintiffs’
theories of the case” and pursued the Motion “for the improper purposes of intimidation and
increasing costs”); Closing Statement of Attorney Cohn dated November 7, 2018, ECF No. 271
(asking the Court to “grant Plaintiffs’ cross-motion for their costs and attorney’s fees”).
18
        Although Parents and Attorney Frank contend that Daughter “misused and abused Rule
11,” see Parents Closing 2, sanctions under Rule 11 are not available to them because a Rule 11
motion must “be made separately from any other motion,” Fed. R. Civ. P. 11(c); Wilson v.
                                                 12
                                               080719
party) who “multiplies the proceedings in any case unreasonably and vexatiously.” See 28

U.S.C. § 1927. Section 1927 limits an award “to those situations where an attorney has: (1)

multiplied proceedings; (2) unreasonably and vexatiously; (3) thereby increasing the cost of the

proceedings; (4) with bad faith or with intentional misconduct.” LaSalle Nat’l Bank v. First

Conn. Holding Grp., L.L.C. XXIII, 287 F.3d 279, 288 (3d Cir. 2002) (explaining that an award

under § 1927 is limited to excess costs and expenses incurred because of the misconduct).

Section 1927 “sanctions are intended to deter an attorney from intentionally and unnecessarily

delaying judicial proceedings, and they are limited to the costs that result from such delay.” Id.

Such “sanctions” 19 should only be issued “in instances of a serious and studied disregard for the

orderly process of justice” upon “a finding that counsel’s conduct resulted from bad faith, rather

than misunderstanding, bad judgment, or well-intentioned zeal.” Id. at 288-89.

       Here, the request for fees and costs under § 1927 is largely premised on the alleged

misstatements regarding Mom and Dad’s theory of the case and the demands in the Motion for

Sanctions. Mom and Dad and Attorney Frank assert that the Motion for Sanctions repeats

arguments that were asserted in the Motion for Summary Judgment and Motion to Disqualify.

See Parents Closing 3. However, both the summary judgment motion and the disqualification

motion were still pending at the time the Motion for Sanctions was filed. Because the success of




Equifax Inc., No. 97-1109, 1998 U.S. Dist. LEXIS 7915, at *6 n.2 (W.D. Pa. Feb. 3, 1998)
(finding that the defendant, who requested sanctions in a brief, did not satisfy Rule 11’s
requirement that a motion for sanctions be filed in a separate motion); Forte v. O’Dwyer &
Bernstien, No. 93-CV-4415, 1994 U.S. Dist. LEXIS 7770, at *1 n.2 (E.D. Pa. June 8, 1994)
(refusing to consider the defendants’ request for sanctions made in response to the motion to
dismiss because the defendants did not file a separate motion for sanctions or otherwise follow
the procedures outlined in Rule 11(c)).
19
        The Third Circuit Court of Appeals has referred to § 1927 “sanctions,” see, e.g. LaSalle
Nat’l Bank, 287 F.3d at 288-89, but the circuit court has explained that § 1927 does “not concern
‘sanctions,’ but rather deal[s] solely with fees and costs,” Feingold v. Graff, 516 F. App’x 223,
228 n.6 (3d Cir. 2013).
                                                  13
                                               080719
the arguments previously raised was unknown at the time the sanctions motion was filed,

counsel’s reliance on the same was neither unreasonable nor in bad faith. Further, counsel’s

continued reliance on such arguments has not “multiplied proceedings.” Although Mom and

Dad and Attorney Frank also refer to the continued litigation of the instant Motion for Sanctions

after the state court’s rulings as having multiplied the proceedings, the Court does not find that

Daughter’s counsel’s persistence in obtaining a ruling on the pending Motion for Sanctions is

either unreasonable or vexatious. Moreover, for the reasons previously stated, Daughter’s

counsel’s interpretation of the theories presented by the Complaint and Amended Complaint are

neither unreasonable nor made in bad faith. Counsel’s continued reliance thereupon lacks the

type of “egregious” misconduct § 1927 is intended to deter. See LaSalle Nat’l Bank, 287 F.3d at

289. The request for fees and costs under § 1927 is therefore denied.

       To the extent that the request for fees is brought pursuant to Rule 11(c)(2) on behalf of

the prevailing parties, the request is denied because the Court does not find that the Motion for

Sanctions is completely frivolous or was filed with the intent to harass. See Patterson v.

Averbeke, No. 10-996, 2013 U.S. Dist. LEXIS 179491, at *10 (E.D. Pa. Dec. 19, 2013) (refusing

to award attorney’s fees to the prevailing party of a sanctions motion because “this was not an

‘exceptional circumstance’ where the defendant’s motion for attorney’s fees had ‘absolutely no

chance of success’”). Rather, Daughter’s counsel pursued the Motion for Sanctions based on her

client’s version of a contentious family dispute, which has factual and legal support in the record.

See Spencer v. Borough of Moosic, No. 3:14-1704, 2016 U.S. Dist. LEXIS 18028, at *7 (M.D.

Pa. Feb. 16, 2016) (refusing to order costs to the prevailing party of a sanctions motion because

while counsel was “quite zealous in advocacy, . . . counsel’s actions cannot be termed

unreasonable”). This case does not present the type of exceptional circumstances justifying an

expense award under Rule 11(c)(2).
                                                14
                                              080719
       All requests for attorney’s fees and/or costs against Daughter and/or Daughter’s counsel

for pursuing the Motion for Sanctions is denied.

IV.    CONCLUSION

       The instant litigation arose from a contentious family dispute. There was evidence and

argument supporting Mom and Dad’s claims, which were ultimately presented to a jury for

determination. Although unfortunate, the fact that Mom and Dad turned to the courts to resolve

their argument with their Daughter was not an abuse or a misuse of the court’s process. Because

the claims were neither patently unmeritorious nor frivolous, this case does not present the type

of exceptional circumstance wherein sanctions should be granted. For these reasons, and also

because counsel’s pre-filing inquiry was reasonable, the Motion for Sanctions is denied.

       Pursuit of the Motion for Sanctions was also not unreasonable in light of the evidence

and argument supporting Daughter’s side of the hotly contested legal and factual issues.

Exceptional circumstances are again absent to support an award of attorney’s fees or costs. The

request to impose fees and costs on Daughter and/or Daughter’s counsel is denied.

       A separate order follows.



                                                     BY THE COURT:




                                                     /s/ Joseph F. Leeson, Jr.__________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




                                               15
                                             080719
